DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassalia (US 2014/0302448) in view of Farzin-Nia et al. (US 2005/0191592, hereinafter “Farzin-Nia”).
In regard to claim 1, Cassalia discloses a system and method for treating mal-alignment of teeth [abstract]. The system comprises a dissolvable coasting surrounding an orthodontic wire ach form of a super-elastic material such as nickel titanium [0013]. The examiner considers the system to be the orthodontic member. The orthodontic wire arch is of a tube shape [0070]. The coating is a dissolvable non-toxic coating that composed substantially of gelatin [0071], thus water-soluble. 

Farzin-Nia discloses an archwire assembly [abstract]. The archwire comprises discrete amounts of a substance, 55, on the ends of the orthodontic member [0028 and fig. 3D]. The examiner considers this to be an end mark representing an end of the orthodontic member. 
Cassalia and Farzin-Nia both disclose orthodontic systems for treating mal-alignment of teeth. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the end marks of Farzin-Nia on the orthodontic wire arch of Cassalia motivated by the expectation of forming an arch wire that has stops at the end of the arch wire [Farzin-Nia 0028].
In regard to claim 2, Cassalia discloses that diameter of the round wire core is 0.012 inches (0.31 mm) [0070]. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a thickness of 0.001 to 0.5 mm of the arch wire of Cassalia motivated by the expectation of forming a wire that conforms and is aesthetically appealing to the consumer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claims 16-17, Cassalia discloses that the dissolvable and malleable gel is formed from agar, carrageenan, gallan gum, lecithin powder or gel, pectin powder or gel sodium alginate, xanthan gum, as well as other compounds known in the art and interchangeable therewith [0031].

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassalia (US 2014/0302448) in view of Farzin-Nia et al. (US 2005/0191592, hereinafter “Farzin-Nia”) in view of Ariza  (US 2015/0111166).

  Ariza discloses orthodontic system for treatment of mal-alignment teeth that comprises a tube [0034 and Fig. 1]. The tube has an outer cross-section of at least one, e.g., circle, polygon, triangle, a rectangle, a square, a pentagon, a hexagon, an oval, or the like [0035]. Thus, a n-gonal prism shape, in which n is any one integer from 3 to 20, a n-gonal hollow truncated pyramid shape, in which n is any one integer from 3 to 20, and a funnel shape. Ariza discloses that the ratios disclosed in claims 6 and 7 [0035].
Cassalia and Ariza both disclose a tube like wire used for the treatment of mal-aligned teeth. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the shape of the tube as disclosed by Ariza for the shape of the arch wire of Cassalia motivated by the expectation of forming an orthodontic member that provides comfort of the patient and are easily manufactured [0035].

Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassalia (US 2014/0302448) of Farzin-Nia et al. (US 2005/0191592, hereinafter “Farzin-Nia”) in view of Wool (US 4,952,141).
In regard to claim 10, Cassalia discloses an orthodontic member that comprises a dissolvable gel as previously disclosed.
	Modified Cassalia is silent with regard to the orthodontic member being transparent. 

	Modified Cassalia and Wool both disclose an orthodontic bracket that comprises an arch wire slot. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the transparent color of Wool for the coloring of the brackets of Cassalia motivated by the expectation of forming orthodontic brackets that have little visibility. 
	In regard to claims 13-15, modified Cassalia is silent with regard to the mark being of a predetermined color. 
	Wool discloses that the brackets have a mark in the arch wire slot (col. 1 lines 48-51). The mark will have a contrasting color at the deepest wall of an arch wire slot (col. 1 lines 55-59). The mark is a strip of material having a length equal to the length of the bracket and a width slightly wider than the slot (col. 2 lines 44-7). The mark can be any color (col. 2 lines 52-55). Thus, Wool encompasses the colors of white, red, blue, yellow, and green. 
Wool is silent with regard the center mark thickness. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a thickness of 0.1 to 5 mm motivated by the expectation of forming a mark that allows high visibility without adding undue thickness to the total thickness of the bracket.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Cassalia and Wool both disclose an orthodontic bracket that comprises an arch wire slot. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the marker of Wool in the grooves of the brackets of Cassalia motivated by the . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassalia (US 2014/0302448) in view of Farzin-Nia et al. (US 2005/0191592, hereinafter “Farzin-Nia”) in view of Smith et al. (US 2013/0337027, hereinafter “Smith”).
In regard to claim 18, Cassalia discloses a dissolvable gel that is applied to the groove of the bracket as previously discussed. Cassalia is silent with the gel comprising the chemical formula 2.
 	Smith discloses medical devices and medical implements [abstract]. Smith discloses a liquid-impregnated surface coating that can be applied to dental braces [0075]. The liquid-impregnated surface coating comprises hydroxypropyl methyl cellulose [0032]. 
	Cassalia and Smith both discloses utilizing a material on the surface of the bracket. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the HPMC of Smith in the gel of Cassalia motivated by the expectation of forming a bracket that has enhanced lubricity to flesh and/or inhibited nucleation on the surface of the device/implement [0006].

Response to Arguments
Applicant's arguments filed 01/04/20201 have been fully considered but they are not persuasive.
The applicant argues that the applicant clearly discloses that the present invention relates to an orthodontic member that can conveniently perform orthodontic procedures without a bracket. Whereas Cassalia discloses a bracket. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an orthodontic member that does not comprise a bracket) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention does not limit the scope of the orthodontic member to not include a bracket.

The applicant argues that the slot marker of Wool is provided on the bracket arch wire slot for more accurate placement and cementation of the bracket. However, the claimed pmark is patentably distinct from the strip of Wool. 
In response, the examiner, respectfully, disagrees. The examiner has included Farzin-Nia as a secondary reference to show that tubes can include a mark at both ends of the arch wire to show the length of the wire. Thus, Wool is used to show that the mark can be of various colors for ease of visibility to the consumer. The applicant does not define “mark” in the specification. Thus, the mark of Farzin-Nia is considered the mark claimed by the applicant under the broadest reasonable interpretation of the term “mark”. It is noted that the features upon which applicant relies (i.e., figure numbers of the mark) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782